Title: To George Washington from Abiel Foster and Benjamin Huntington, 14 June 1790
From: Foster, Abiel,Huntington, Benjamin
To: Washington, George

 

Sir
New York June 14th 1790

We hope it’s not disagreeable that we mention the Hone William Ellery of Newport as a good man for a Commissioner of loans or a District Judge, or a Collector of the Duties for the Port of Newport in Rhode Island His Character is well known from past services in, & under various appointments from, the late Congress He was commissioner of Loans at the adoption of the Constitution and will doubtless give Satisfaction in any of the abovementioned Offices. We are most Respectfully your most hume Servts

Abiel Foster
Benj. Huntington

